Citation Nr: 0332163	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  01-06 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for 
arthralgia/tendonitis of multiple joints, to include as due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for the disabilities at issue.

The Board notes that the statement of the case furnished to 
the veteran in October 2000 also addressed the issue of 
entitlement to service connection for a disability of the 
right foreleg.  However, since the veteran did not file a 
substantive appeal concerning this matter, this decision is 
limited to the issues set forth on the preceding page.


FINDINGS OF FACT

1.  The veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

2.  Any in-service acne was acute and transitory and resolved 
without residual disability.

3.  The only skin disabilities documented following service, 
including urticaria and lichen simplex, are known clinical 
disorders unrelated to service.  

4.  The veteran's complaints in service concerning his knees 
were acute and transitory and resolved without residual 
disability.  

5.  No chronic disability of the joints was identified during 
service.

6.  The veteran's arthritis of the shoulders, if present, was 
initially demonstrated many years after service, and there is 
no competent medical evidence to relate it to service.

7.  He does not currently have a disability manifested by 
arthralgia.  


CONCLUSIONS OF LAW

1.  A skin disability, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.317 (2003).

2.  Arthralgia/tendonitis of the shoulders, wrists, hands, 
hips and knees, to include as due to undiagnosed illness, was 
not incurred in or aggravated by service, nor may arthritis 
be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309, 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The law for processing Department of Veterans Affairs (VA) 
compensation claims changed during the course of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, 
VA will inform the veteran of the information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.

With respect to notice, a March 2001 VA letter to the veteran 
informed him of the evidence necessary to substantiate his 
claims, as well as VA development activity.  As such, VA's 
duty to notify has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board acknowledges that this 
letter advised the veteran that he should send any 
information concerning additional evidence within sixty days 
from the date of the letter.  Although this may not strictly 
comply with the requirements of the VCAA, the veteran was 
also informed in the letter that he had a year to submit 
evidence.  The Board emphasizes that the veteran has not 
mentioned that there is any additional evidence that has not 
been procured and more than a year has elapsed since the 
March 2001 letter.  Accordingly, the Board finds that any 
deficiency in the notice to the veteran is harmless.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private and VA post service treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The veteran in his statements has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.
Factual background

The service medical records disclose that the veteran was 
seen on several occasions in 1989 and 1990 for complaints 
involving the knees.  A left knee sprain was noted in 
February and March 1990.  In December 1989, the veteran was 
seen for acne and some scarring was noted.  In July 1990, the 
veteran reported that he had chronic facial acne.  He had 
been on antibiotics and creams with some benefit.  Following 
an examination, the assessment was acne vulgaris.  On a 
dental health questionnaire in May 1990, the veteran reported 
a history of painful joints.  Another dental health 
questionnaire dated in April 1991 reveals that the veteran 
denied having painful joints or hives.  On the separation 
examination in July 1991, the skin and musculoskeletal system 
were evaluated as normal.  An appendectomy scar was noted.  

Private medical records reveal that the veteran was seen by a 
private physician in May and June 1999.  He was treated for 
urticaria.  In May 1999, the examiner related that the 
etiology was difficult to determine.  

The veteran reported for a VA Persian Gulf Registry 
examination in September 1999.  He complained of joint pains 
for the previous three to four years.  He stated that he had 
pains in one joint to start with, but that he now had pain in 
several joints.  He asserted that the pain started in 1995 
and later spread to other joints.  He also indicated that he 
had experienced hives for the previous six months.  He 
claimed that he was treated by a dermatologist and was told 
that he was allergic to something.  He maintained that he was 
treated with several anti-allergic medications without relief 
of his symptoms.  Following an examination, the pertinent 
assessments were arthralgias/tendonitis and skin rash, 
questionable neurodermatitis.  The examiner stated that the 
veteran did not have unexplained illness at that time.

A VA examination of the skin was conducted in November 1999.  
The veteran reported a one-year history of itchy bumps and a 
scaly rash to the distal lower extremities, ankles, palms and 
wrists, that came and went, but never completely resolving in 
the ankles, but sometimes completely resolving in his hands.  
Following an examination, the diagnosis was lichen simplex 
chronicus/prurigo nodularis and questionable component of 
contact dermatitis with his work boots.

The veteran was afforded a VA general medical examination in 
December 1999.  He complained of bilateral shoulder, elbow, 
wrist, hand, hip and knee pain.  He stated that he 
occasionally had swelling and pain, weakness and stiffness of 
all these joints.  He reportedly took Motrin, but it had not 
helped.  He described daily flare-ups.  An examination 
revealed no evidence of any joint disease.  There was full 
range of motion of all joints.  There was no evidence of 
edema, effusion, instability, weakness, tenderness, redness, 
heat or abnormal movement.  There was no evidence of 
inflammatory arthritis.  X-ray studies of the shoulders, 
elbows, wrists and knees were normal.  X-ray studies of the 
hands revealed healed fracture deformities of the distal 
right 4th and 5th metacarpals, but no other abnormality was 
noted.  The diagnosis was arthralgias involving the 
shoulders, elbows, wrists, hands, hips and knees.  

A VA examination of the joints was conducted in October 2001.  
The veteran stated that he developed pain in his elbows that 
progressed to other joints of his body in 1992 and 1993.  
Since then, he had experienced pain in various joints.  X-ray 
studies of all joints were normal.  The diagnosis was 
arthritis of the shoulders.  The examiner stated that the 
rest of the veteran's joints, including the elbows, wrists, 
knees, ankles, feet and hands were normal.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Various legal provision apply specifically to compensation 
claims from Persian Gulf War veterans.  Except as provided in 
38 C.F.R. § 3.317(c), VA shall pay compensation in accordance 
with Chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in 38 C.F.R. § 3.317(b), provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than September 30, 2011; and 
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting 
date); 38 U.S.C.A. § 1117 (West Supp. 2002).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness as 
referenced in 38 C.F.R. § 3.317 shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(4).  A disability referenced in 38 C.F.R. § 3.317 
shall be considered service connected for purposes of all 
laws of the United States.  38 C.F.R. § 3.317(a)(5).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The Persian Gulf War provisions of 38 U.S.C. § 1117 were 
recently amended, effective March 1, 2002.   See Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001).  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  In addition, the new law 
extends the period in which the VA may determine that a 
presumption of service connection should be established for a 
disability occurring in Persian Gulf War veterans to 
September 30, 2011.  See 38 C.F.R. § 3.317(a)(1)(i).  The 
veteran is not adversely impacted by the Board's application 
of the amended law in this case.  Bernard, 4 Vet. App. 384.

With respect to the claim for service connection for a skin 
disorder, initially, the Board observes that the veteran was 
treated on a few occasions during service for acne.  It must 
be emphasized, however, that the skin was normal on the 
separation examination, and there is no indication of any 
skin problems for years following the veteran's discharge 
from service.  Thus, it must be concluded that any in-service 
complaints were not chronic and resolved without residual 
disability.  

The veteran's main argument is that he has an undiagnosed 
illness of the skin associated with his service in the 
Persian Gulf.  Initially, the Board acknowledges that the 
veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The evidence 
supporting the veteran's claim consists essentially of his 
statements and private medical records reflecting treatment 
for urticaria.  In addition, the record shows that VA 
diagnoses include neurodermatitis and lichen simplex 
chronicus.  Since these represent known clinical diagnoses, 
there is no basis on which it may be concluded that the 
veteran has an undiagnosed skin illness.  The Board 
concludes, therefore, that the preponderance of the evidence 
is against the claim for service connection for a skin 
disability, to include as due to undiagnosed illness.  

The veteran also contends that he has arthralgia or pain of 
various joints, to include the shoulders, wrists, hands, hips 
and knees, due to undiagnosed illness.  The Board again 
observes that the veteran's complaints in service concerning 
the knees resolved and did not represent the onset of any 
chronic disability.  

The Board recognizes that it was concluded that the veteran 
had arthralgia/tendonitis following the Persian Gulf Registry 
examination in September 1999.  A VA general medical 
examination several months later again found that he had 
arthralgias involving the shoulders, elbows, wrists, hands, 
hips and knees.  

The evidence against the veteran's claim consists of the 
findings on the December 1999 and October 2001 VA 
examinations.  On the former examination, it was noted that 
there was no limitation of motion of any joint or other 
abnormal findings pertaining to the joints.  Specifically, it 
was stated that there was no edema, effusion, instability, 
tenderness, weakness, redness or heat of the joints.  

At that time of the October 2001 VA examination, it was 
concluded that the veteran had arthritis of the shoulders, 
but that the rest of his joints were normal.  At that time, 
the examination showed that all joints, except the shoulders, 
had full range of motion.  There was no swelling or 
instability of the elbows.  Thus, either (1) the veteran had 
a known clinical diagnosis (arthritis of the shoulders) or 
(2) no abnormality of any of the other joints.  Congress has 
specifically limited service-connection for a disease or 
injury to cases where incidents in service resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim).  Accordingly, based on the evidence of record, 
the Board finds that there is no basis on which service 
connection for arthralgias of the joints may be granted 
either on a direct basis, or as due to undiagnosed illness.  
Finally, since arthritis, if present, would first have been 
shown many years after service, there is no basis for 
relating the disease to service.  


ORDER

Service connection for a skin disability, to include as due 
to undiagnosed illness is denied.

Service connection for arthralgias of various joints, to 
include as due to undiagnosed illness, is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



